Exhibit B
 1                                                  FILED
                                          2020 NOV 13 09:00 AM
 2                                            KING COUNTY
                                         SUPERIOR COURT CLERK
 3                                               E-FILED
                                         CASE #: 20-2-07925-1 SEA
 4

 5

 6
                       SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                                    KING COUNTY
 8
      HILL AND STOUT PLLC, a Washington
 9    company,
                                                             No. 20-2-07925-1 SEA
10                                             Plaintiff,
                                                             ORDER DENYING
11           v.                                              DEFENDANT MUTUAL OF
12                                                           ENUMCLAW’S MOTION TO
      MUTUAL OF ENUMCLAW INSURANCE                           DISMISS
13    COMPANY, a Washington insurance company,

14                                          Defendant.

15
             This matter came before the Court on Defendant’s Motion to Dismiss, and the Court
16
      having considered the pleadings submitted by the parties in support and in opposition of the
17
      motion including the following:
18           1.      Plaintiffs’ Amended Complaint;
19           2.      Defendant’s Motion to Dismiss
             3.      Declaration of Steven P. Caplow in support of Defendant’s Motion;
20
             4.      Plaintiffs’ Response in opposition
21           5.      Declaration of Ian S. Birk in support of Plaintiff’s Response;
22           6.      Defendant’s Reply; and
      And having heard the oral argument of the parties, makes the following Findings:
23

24    Undisputed Facts:
25
            Plaintiff Hill and Stout PLLC (“HS”) is a dental practice with offices in Oak Harbor and
26
             Anacortes, Washington.
27


     ORDER - 1
 1          Mutual of Enumclaw Insurance Company (“MOE”) issued a Business Owner’s policy
             (“Policy”) policy to the Plaintiff covering the Plaintiff’s property and business for
 2
             calendar years 2019 and 2020. The Policy covered the equipment and supplies used in
 3
             the business.
 4
            On March 19, 2020, due to the COVD-19 pandemic and shortage of the Personal
 5
             Protective Equipment (“PPE”), Governor Inslee issued Proclamation 20-24 which
 6
             prohibited medical professionals including dentists from performing non-emergency
 7           routine procedures that required the use of the PPE.
 8
            No COVID-19 virus has been detected on HS’s business premises.
 9

10
      HS brought the current law suit against MOE for declaratory judgment and for breach of
11
      contract; claiming HS incurred losses and expenses resulting from the interruption of its
12
      business due to the Governor’s Proclamation and that such losses and expenses are covered by
13    the Policy issued by MOE and further alleging that MOE’s denial of coverage for loss of
14    business income and related expenses was breach of the insurance contract by MOE.
15    MOE argues that HS has failed to allege “direct physical loss” which are the required elements
16    for coverage under the Policy. MOE then argues that the Complaint only alleges “indirect”

17    rather than “direct” loss and therefore must be dismissed under CR 12(b)(6).

18    Legal Standard

19    Dismissal pursuant to CR 12(b)(6) motion is appropriate only when it appears beyond doubt
20    that the claimant can prove no set of facts, consistent with the complaint, which would justify

21    recovery. See Hipple v. McFadden, 161 Wn. App 550, 556, 255 P.3d 730 (2011). In reviewing
      a CR 12(b)(6) motion, the Court presumes all factual allegations in the complaint to be true and
22
      also considers any hypothetical facts, consistent with the complaint, proffered by the Plaintiff.
23
      Gorman v. Garlock, Inc. 155 Wn.2d 198, 214, 118 P.3d 311 (2005).
24
      Furthermore, where a case involves a dispute regarding the coverage provisions of an insurance
25
      policy, the insured bears the burden of showing that coverage exists, and the insurer bears the
26    burden of showing that an exception applies. Mut. of Enumclaw Ins. Co. v. T & G Const., Inc.,
27    165 Wash. 2d 255, 268, 199 P.3d 376, 383 (2008).

     ORDER - 2
 1

 2    MOE’s motion to dismiss for failure to state a claim under CR 12(b)(6):

 3    MOE brought the current motion for dismissal against HS for failure to state a claim for “direct
 4    physical loss of or damage to” the covered property.

 5    In its motion MOE argues that the core coverage issue under the Policy is the requirement for
 6    the Plaintiff to show that the loss of income is related to “direct physical loss of or damage to”

 7    the covered property. MOE argues that the Additional Coverage provision in the Policy refers
      to Covered Cause of Loss (which requires a showing of “direct physical loss of or damage to”)
 8
      and applies during a period that the covered property is being repaired, rebuilt, or replaced.
 9
      MOE further argues that the Plaintiff has failed to state a claim for Civil Authority provision of
10
      the Policy.
11
      In response, HS argues that the terms of the Policy are to be given a liberal interpretation and
12
      that the insurance policies are to be construed in favor of the insureds. HS argues that the terms
13
      “direct physical loss of” or “damage to” the covered property are ambiguous and that HS
14    suffered a direct physical loss of the covered property when the dental office and dental
15    equipment could not be used for their intended use of dentistry services. HS further argues that
16    pursuant to the wide spread of COVID-19 and the Governors’ orders, there is a triable issue as
      to their access to the property by reason of property damage occurring at locations other than
17
      their business.
18
      Legal Analysis:
19

20    Washington courts examine the terms of an insurance contract to determine whether under the
      plain meaning of the contract there is coverage. Boeing Co. v. Aetna Cas. & Sur. Co., 113
21
      Wash.2d 869, 876, 784 P.2d 507 (1990).        1
22
      In interpreting the insurance policies, the Court considers the Policy as a whole and applies a
23
      fair, sensible and reasonable meaning to its construction. Capelouto v. Valley Forge Ins. Co.,
24
      98 Wash.App. 7, 13, 990 P.2d 414 (1999).
25

26    1See also Nautilus Grp., Inc. v. Allianz Glob. Risks US, No. C11-5281BHS, 2012 WL 760940, at *4 (W.D. Wash.
      Mar. 8, 2012)
27


     ORDER - 3
 1    Washington Supreme Court has held that a policy provision is ambiguous when, on its face, it
      is fairly susceptible to two different interpretations, both of which are reasonable and that
 2
      where a clause is ambiguous, a meaning and construction most favorable to the insured must be
 3
      applied. Washington Restaurant Corp. v. General Ins. Co. of America, 64 Wash.2d 150, 390
 4
      P.2d 970 (1964); American Star Ins. Co. v. Grice, 121 Wash.2d 869, 874, 854 P.2d 622 (1993),
 5    supplemented by 123 Wash.2d 131, 865 P.2d 507 (1994); and Morgan v. Prudential Ins. Co. of
 6    America, 86 Wash.2d 432, 435, 545 P.2d 1193 (1976).
 7    The Coverage paragraph in MOE’s Policy provides: “We will pay for direct physical loss of or
 8    damage to Covered Property …”. The Policy does not define “direct physical loss”. Similarly,

 9    the Policy does not define the terms “loss of” or “damage to” but both terms are included in the
      Policy language. The Policy language uses “or” to separates the “direct physical loss of” and
10
      “damage to” providing for an alternative means of coverage. The Court therefore has to
11
      consider these terms as alternative means for coverage.
12
      When the terms are undefined, the courts are required to use their “plain, ordinary, and
13
      popular” meaning and may refer to dictionaries for undefined words. Boeing Co. v. Aetna Cas.
14
      & Sur. Co., 113 Wn.2d 869, 877, 784 P.2d 507 (1990).
15
      The Court first considers the term “loss”. The dictionary definition for “loss” includes
16    “destruction”, “ruin”, “deprivation”2 . In applying the ordinary meaning of “deprivation”, the
17    Court finds that the Plaintiff’s position that the dental practice had a “direct physical
18    deprivation” of its property when they were unable to see patients and practice dentistry is a

19    reasonable interpretation by the average lay person.

20    The Court finds that MOE in its motion applies identical meaning to the terms “loss of” and

21    “damage to” and in this way argues that the coverage does not apply because the Plaintiff has
      not shown any physical damage such as damage to a property caused by fire.
22

23    While there is no factual allegation of physical alteration of the property, MOE’s narrow
      reading of the Policy is silent as to the Policy’s language providing “physical loss of” as an
24
      alternative basis for coverage. Clearly the language in the Policy intended to provide alternative
25
      means for coverage, otherwise the Policy would use one or the other term and not both as
26

27    2   www.merriam-webster.com


     ORDER - 4
      alternative means. If “physical loss of” was interpreted to mean “damage to” then one or the
 1
      other would be surplusage. The Court has to give meaning to the whole language and to every
 2
      word in a policy3 and cannot ignore the alternative means of coverage provided in the Policy.
 3    The fact that both terms were included in the coverage provision shows that the drafters of the
 4    Policy meant the term “physical loss of” to mean something other than “damage to”.
 5    MOE’s argument that gives the same exact meaning to both terms contradicts and ignores the
 6    clear intent of the Policy. Such narrow reading is not supported by the appellate decisions in
 7    Washington.

 8    The Court therefore finds that the phrase “physical loss of” is ambiguous because it is fairly

 9    susceptible to two reasonable interpretations and dismissal under CR 12(b)(6) is not
      appropriate.
10

11    Applying the legal standard to MOE’s motion for dismissal on other noted grounds, the Court
      further finds that dismissal on all other grounds is not appropriate pursuant to CR 12(b)(6).
12
      MOE has not shown that under the specific facts in this case, beyond doubt, HS can prove no
13
      set of facts, consistent with the complaint, which would justify recovery.
14
      It is hereby ORDERED that that:
15
      Defendant’s Motion to Dismiss Plaintiff’s claims is DENIED.
16
                 IT IS SO ORDERED.
17

18
                 ENTERED this 12th day of November, 2020.
19

20

21

22                                                     Susan Amini
                                                       SUPERIOR COURT JUDGE
23

24

25

26

27    3   Boeing, supra at 898.


     ORDER - 5
                     King County Superior Court
                  Judicial Electronic Signature Page

Case Number:      20-2-07925-1
Case Title:       HIT &apm; STOUT VS MUTUAL OF ENUMCLAW INS CO

Document Title:   ORDER


Signed by:        Susan Amini
Date:             11/13/2020 9:00:00 AM




Judge/Commissioner/ProTem: Susan Amini




This document is signed in accordance with the provisions in GR 30.
Certificate Hash:           159415225D6BB8EE7A492D186C59A47D27019585
Certificate effective date: 7/16/2018 2:40:04 PM
Certificate expiry date: 7/16/2023 2:40:04 PM
Certificate Issued by:      C=US, E=kcscefiling@kingcounty.gov, OU=KCDJA,
                          O=KCDJA, CN="Susan Amini:
                          nrHJ/QrS5hGYRNT2AFk6yQ=="


                                                          Page 6 of 6
